Case 2:19-cr-20246-DPH-APP ECF No. 48 filed 07/15/19             PageID.185   Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION


   UNITED STATES OF AMERICA,                         HON. DENISE PAGE HOOD
                                                     CASE NO. 19-20246
           Plaintiff,

   vs.

   COLTON JURISIC,

           Defendant.
   ___________________________/

                        MOTION TO MODIFY BOND REQUIREMENT

           NOW COMES the Defendant, Colton Jurisic, by and through his attorney,

   Steven Scharg, and respectfully requests that this Honorable Court to modify a term

   of the bond for the following reasons:

           1. Defendant was arraigned on the Indictment on May 16, 2019 before

   Magistrate Elizabeth Stafford.

           2. Defendant was charged in Count One: Conspiracy to Commit Wire Fraud

   pursuant to 18 U.S.C. Section 1349; Count Six: Wire Fraud, Aiding and Abetting

   pursuant to 18 U.S.C. Section 1343 and 2; Count Seven: Aggravated Identity Theft

   pursuant to 18 U.S.C. Section 1028A(a)(1) and 2; Count Ten: Wire Fraud Aiding and

   Abetting pursuant to 18 U.S.C. Section 1343 and 2; Count Eleven: Aggravated

   Identity Theft pursuant to 18 U.S.C. Section 1028A(a)(1) and 2; Count Fourteen:

   Wire Fraud Aiding and Abetting pursuant and Count Fifteen: Aggravated Identity

   Theft pursuant to 18 U.S.C. Section 1028A(a)(1) and 2.

           3. At the Detention Hearing on May 16, 2019, the Government consented to



                                               1
Case 2:19-cr-20246-DPH-APP ECF No. 48 filed 07/15/19               PageID.186     Page 2 of 4



   bond but also requested a condition of bond that Defendant be placed on GPS

   electronic monitoring.

          4. The Government was concerned that Defendant would engage in further

   internet criminal activity by going to a library or some other location and using a

   computer. The Magistrate ordered as part of his bond that he could not have any

   contact, “direct or indirect”, no text messaging, no emailing, or even calling any

   Defendant in this case or any alleged victims.

          5. Defendant is 19 years old and has no prior convictions, no prior police

   contact, and definitely not a flight risk.

          6. Defendant believes that the GPS tether is unnecessary since his pretrial

   officer in Iowa has immediate access to his cell phone when requested, he had to

   remove all of his internet programs from his cell phone, he cannot have a computer

   in his home, and his pretrial officer has access to search his home at will.

          7. Defense counsel has sought the concurrence of the assigned AUSA,

   Tim Wyse, in the present matter, and it has been denied.

          Wherefore, Defendant, Colton Jurisic, respectfully requests that this

   Honorable Court to enter an Order modifying his bond that the GPS tether is

   removed.




                                                2
Case 2:19-cr-20246-DPH-APP ECF No. 48 filed 07/15/19    PageID.187   Page 3 of 4



                                      Respectfully submitted,

                                      s/Steven Scharg
                                      STEVEN SCHARG
                                      Attorney for Defendant
                                      615 Griswold, Suite 1125
                                      Detroit, Michigan 48226
                                      (313) 962-4090
                                      Mi Bar No. P43732
                                      Scharg1924@gmail.com
   Dated: July 15, 2019




                                     3
Case 2:19-cr-20246-DPH-APP ECF No. 48 filed 07/15/19                PageID.188       Page 4 of 4




                                 CERTIFICATE OF SERVICE

          I hereby certify that on July 15, 2019, I filed this motion and served a

   copy of said filing by ecf filing to Assistant U.S. Attorney, Tim Wyse, at

   timothy.wyse@usdoj.gov




                                                       s/Steven Scharg
                                                       STEVEN SCHARG
                                                       Attorney for Defendant Baker
                                                       615 Griswold, Suite 1125
                                                       Detroit, Michigan 48226
                                                       (313) 962-4090
                                                       Mi Bar No. P43732
                                                       Scharg1924@gmail.com
   Dated: January 7, 2019




                                               4
